                          Kiuger Healey,
 ML 1.J. I                           ttOlfl()S
                                                    r
                                                 tt 1tW
 106 Apple Street, Suite 302
 Tinton Falls, New Jersey 07724
 P: (732) 852-7500
 F: (888) 635-1653
 www.klugerhealey.com


                                                 May 23, 2019

VIA ECF
The Honorable Claire C. Cecchi, U.S.D.J.
U.S. District Court for the District of New Jersey
50 Walnut Street
Newark, NJ 07102

         Re:       Adler Hydro-Vac Services, Inc. v. Global Energy Solutions, Inc.
                   Case No. 2:19-cv-5137-CCC-SCM

Dear Judge Cecchi:

        We represent the Plaintiff in the above-referenced action. We were just notified that filed a voluntary
petition under chapter 11 of the United States Bankruptcy Code that is pending in United States Bankruptcy
Court, Eastern Division Virginia, Case no. 19-11583(BFK). Accordingly, in accordance with the automatic
stay provisions of 11 U.S.C. § 362, Plaintiff writes to withdraw its pending motion for default judgment.
Thank you for Your Honor’s kind attention to this action.

                                                 Respectfully submitted,


                                                   /s Phillip G. Ray
                                                 PHILLIP G. RAY
PGR!sd
cc:   Global Energy Solutions, Inc. (via mail)



                                                                           SO ORDERED
                                                                           —   s/Claire C. Cecchi
                                                                           Claire C. Cecchi, USD1.
                                                                           Date:




              Fairfield, NJ                New York, NY                            Philadelphia, PA
